Citation Nr: 1242750	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  08-33 751A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether the severance of an award of service connection for degenerative disc disease of the lumbar spine was proper.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran served on active duty from November 3, 1986 to December 11, 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2004 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has considered the evidence in both the paper claims file and the electronic claims file in adjudicating the appeal.

In March 2012, the Veteran contacted VA and indicated that he wished to file a claim of service connection for hearing loss and a claim for "auto grant."  These new claims have not been adjudicated by the agency of original jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The decision below addresses the issue of whether the severance of an award of service connection for degenerative disc disease of the lumbar spine was proper.  The rating claim is addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, effective January 8, 2004.

2.  In July 2007, the RO proposed to sever service connection for degenerative disc disease of the lumbar spine, on the basis that clear and unmistakable error was made in the May 2004 decision.

3.  By a rating decision dated in December 2007, the RO implemented the severance of service connection, effective March 1, 2008.

4.  The evidence does not show that the May 2004 grant of service connection for degenerative disc disease of the lumbar spine was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Severance of service connection for degenerative disc disease of the lumbar spine was not proper, thereby warranting restoration of service connection.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment; or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

By way of background, in January 2004, the Veteran submitted an application of benefits that included a claim of service connection for a back disability.  He stated that he served on active duty for about 90 days in the 1980's and he injured his back during basic training.  He also stated that he had been treated by private doctors since his discharge from service.

By a May 2004 rating decision, the RO granted service connection for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling, effective January 8, 2004.  The award was made because the RO determined that the Veteran's degenerative disc disease of the lumbar spine was directly related to service.  The RO primarily relied on the evidence in the Veteran's service treatment records and the report of a medical examination and opinion by a VA physician who conducted a May 2004 spine examination.

In November 2005, after the Veteran appealed for a higher initial rating, the RO proposed to sever service connection for degenerative disc disease of the lumbar spine on the basis that clear and unmistakable error (CUE) was made in the May 2004 decision.  By a rating decision dated in February 2006, the RO implemented the severance, effective May 1, 2006.  However, in July 2007, after the Veteran appealed this action, the RO restored service connection for degenerative disc disease of the lumbar spine because it was felt that the proper procedures for severance were not followed.  At the same time, the RO again proposed to sever service connection for degenerative disc disease of the lumbar spine based on CUE.  By a rating decision dated in December 2007 that is on appeal, the RO implemented the severance, effective March 1, 2008.

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being on the Government).  See 38 C.F.R. § 3.105(d) (2012); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

Service connection for a disability, however, will not be severed if service connection has been in effect for 10 or more years except upon a showing that the original grant was based on fraud or it is shown from service records that the person concerned did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2012).  In the Veteran's case, because the effective date of the grant of service connection was January 8, 2004, the award has not been in effect for 10 or more years; thus, this provision pertaining to the protection of service connection is not applicable.

In regard to CUE, it is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105(d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105(a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480.

Initially, the Board finds that the RO complied with its notification obligations under 38 C.F.R. § 3.105(d).  When the RO proposed to sever service connection the second time, the Veteran was advised of the action by a July 2007 letter, which also informed him that he could request a hearing within 30 days and submit evidence within 60 days of the proposed severance.  The Veteran did not submit any additional argument or evidence and he did not request a hearing.  In short, the RO satisfied the procedural requirements of 38 C.F.R. § 3.105(d).  Accordingly, the remaining issue is whether the severance was in accordance with the applicable law and regulations.

The evidence at the time of the May 2004 decision that granted service connection included the Veteran's service treatment records.  He underwent an entrance examination in October 1986.  Notably, the Veteran denied a history of recurrent back pain or back trouble on both a Report of Medical History and a Medical Prescreening Form.  Other than poor uncorrected vision, the entrance examination was normal, including the spine portion of the examination.  Significantly, other than refraction error, there were no defects or diagnoses noted on the entrance examination report and the Veteran was considered to be qualified for service.

As noted in the introduction, the Veteran entered active duty on November 3, 1986.  Shortly thereafter, on November 11, he reported to sick call with a complaint of back pain.  It was considered a non emergency and the Veteran was to return to the clinic in the morning.  He returned to the clinic on November 13 with a history of back pain for two days.  The Veteran reported that it felt like a spasm in his back.  Physical examination revealed tenderness, but there were good range of motion and no deformity.  The assessment was low back pain.  He was prescribed Valium, ointment, and heat packs.  X-rays were taken of the lumbar spine at that time.  They disclosed decreased lordotic curvature, slight levoscoliosis, and a Schmorl's node, and an otherwise normal lumbar spine.

On November 14, the Veteran was again seen for back pain.  At this time, he reported a history of a back injury from a car accident in eighth grade, a back injury from moving furniture five years earlier, and a back injury on November 3 when he was moving bunk beds on his first day of active duty.  The Veteran stated that his back hurt when marching and standing, and it was not responding to Valium.  There was tenderness on examination and range of motion was within normal limits with pain.  The assessment was chronic low back pain and he was prescribed additional pain medication.

The Veteran was seen again the next day on November 15 for a follow-up due to his low back pain.  He reported that his back was stiff and he was staying in bed.  There were tenderness and spasm in the lumbosacral spine.  The assessment was mechanical low back pain.  The Veteran was again prescribed pain medication.  He sought treatment for low back pain again on November 17.  The Veteran reported that the pain medication was not relieving the pain.  Examination revealed a tender lumbar area and range of motion within normal limits with pain.  The assessment was chronic low back pain and he was recommended for a Medical Board.  On November 19, the Veteran was treated for low back pain pending a discharge.  There was low back tenderness and the assessment was low back pain.

A Medical Board was convened on December 3, 1986.  The corresponding report notes that the Veteran had less than one month of active duty at that time and that the diagnosis was chronic low back pain, EPTE (existed prior to enlistment).  The report notes a history provided by the Veteran of a motor vehicle accident when he was about sixteen years of age.  He had a low back injury as a result of the accident and had had low back pain since that time, particularly during the previous five years when he worked at a furniture store lifting heavy furniture.  It was noted that the Veteran had been treated with physical therapy and whirl pool treatments for the five months prior to enlistment, which somewhat improved the pain.  The report notes that the Veteran did not mention this condition at the time of enlistment.  The report states that the Veteran reported to sick call complaining of low back pain within a few days of beginning recruit training.  The in-service treatment history was recorded and the report reiterates that the final diagnosis was chronic low back pain, EPTE.  It was recommended that the Veteran be discharged as he did not meet the minimum physical standards for enlistment.  Lastly, the report states that the disability was considered not to be the proximate result of the performance of active duty.

The evidence also included private treatment records from Aventura Hospital showing that the Veteran had lumbar spine surgery in November 2003 and December 2003.  A November 2003 consultation report indicates that the Veteran reported that he developed a backache only one week earlier and did not reference active service.

In May 2004, the Veteran underwent VA spine examination in connection with his initial claim.  The examiner did not expressly state that he reviewed the claims file, but the examination request from the RO notes that the claims file was being sent for review by the examiner.  The examiner noted a history of a back injury during basic training with a diagnosis of mechanical back syndrome.  It was reported erroneously that the Veteran was discharged in 1986 after a year of duty.  The examiner provided a diagnosis of degenerative disc disease of the lumbar spine and gave the opinion that the Veteran's back condition was related to his diagnosis of mechanical low back syndrome as diagnosed in service.

Evidence added to the record after the May 2004 rating decision and prior to the December 2007 severance decision includes additional medical records showing treatment for low back pain.  In October 2005, the Veteran underwent further VA spine examination.  Notably, although this examination was conducted for the purpose of assessing the level of disability of the Veteran's condition, the October 2005 examination was conducted by the same VA physician who conducted the May 2004 examination.  During the October 2005 examination, the examiner noted a history of an in-service injury during basic training from moving heavy objects.  It was more accurately noted that the Veteran was discharged after one month of service rather than one year.  When the Veteran was seen by a private physician in May 2006 for low back pain, he again reported a history of a back injury during basic training after moving some heavy equipment.

In the December 2007 rating decision, based on this evidence, the RO determined that service connection was not warranted for degenerative disc disease of the lumbar spine because the condition existed prior to military service, did not occur in military service, and was not aggravated by military service.  The RO found no compelling medical evidence or other findings upon which to conclude that the Veteran's condition arose during service or as a result of any incident in service.  The RO concluded that service connection must be severed due to CUE.

As discussed previously, the evidence must establish that the grant of service connection was clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  In other words, the evidence must be undebatable that the Veteran did not meet the criteria for an award of service connection for the disability.  This is a much higher burden of proof than that which is necessary for simply denying a veteran's claim for service connection.  In the latter case, all that is essentially required is that the evidence show that it is less likely than not that a veteran meets the service connection criteria (i.e., that the preponderance of the evidence is against the service connection claim).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the instant case, the correct law was applied in the May 2004 rating decision with respect to service connection.  Without expressly saying so, the RO at that time found the Veteran to have been in sound condition at the time of entering active duty.  As indicated previously, a rebuttable presumption of soundness attaches to a veteran unless a condition is noted at entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In the Veteran's case, no back condition was noted at entry.  In fact, he did not report a history of back problems and his spine examination was normal.  Thus, a proper application of the law was made in finding that the presumption of soundness applied.

In finding that severance was warranted in the December 2007 decision, the RO essentially determined that the presumption of soundness had been rebutted.  However, it is not undebatable that this is so.  There is evidence from the Veteran's own history that he had injured his back prior to service.  Notably, however, the evidence does not necessarily suggest that that he ever had a chronic back disability prior to service even if he did injure his back.  Moreover, the Veteran gave varying accounts of prior back injuries, such as reporting that he was involved in a motor vehicle accident when he was in eighth grade on one occasion, but when he was sixteen years old on another occasion.  Furthermore, the service treatment records expressly document that he reported injuring his back while moving bunk beds on November 3, 1986.  Thus, this evidence does not clearly and unmistakably show that he had a pre-existing condition.

The December 3, 1986, Medical Board report does represent some evidence of a pre-existing condition in that naval physicians reached that conclusion.  However, the report is somewhat conclusionary in that regard with little explanation.  The report appears to strongly rely on the Veteran's inconsistent history, but completely discounts his statements concerning the in-service injury.  In any case, although the Medical Board found that the Veteran's disability was not considered the proximate result of active duty, the report simply does not address whether there was aggravation of the pre-existing disability.

Along these lines, the United States Court of Appeals for Veterans Claims (Court) has held that even a Medical Evaluation Board's report that contains an "X" in a box indicating that a condition had not been aggravated by active duty does not constitute clear and unmistakable evidence without further explanation.  See Horn v. Shinseki, 25 Vet. App. 231, 240 (2012).  Thus, even if there was clear and unmistakable evidence that the Veteran had a pre-existing back condition, the record did not contain clear and unmistakable evidence showing that the Veteran condition did not undergo an increase in disability not as a natural progress of the disease.  Consequently, there was not clear and unmistakable evidence from the service records rebutting the second prong of the presumption of soundness.

In addition, the post-service evidence, particularly the May 2004 VA examination, supports the Veteran's claim of service connection.  The examiner unequivocally found that the current back condition was related to the mechanical low back syndrome that was diagnosed in service.  The opinion was not entirely persuasive as the examiner noted a one-year history of service, but the same examiner later correctly noted a one-month history of service in the October 2005 examination and he provided no indication that his opinion had changed.  The examiner did not suggest that the Veteran had a back condition that preexisted service.

Significantly, in granting service connection for degenerative disc disease of the lumbar spine, the RO did not unreasonably apply the law to the facts of the case.  In fact, it appears quite reasonable that service connection was warranted for degenerative disc disease of the lumbar spine, particularly in light of the normal October 1986 entrance examination, the multiple instances of treatment for low back pain during service, and the May 2004 VA examiner's opinion.  There was no other medical opinion evidence at the time of the initial decision or the severance that addressed the salient question of whether the Veteran's current back disability was caused by service.

After the severance action, the RO obtained another VA medical examination and opinion in July 2012.  In the report, a VA physician's assistant gave the opinion that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The Board does not find this report to be relevant to the severance of service connection that was made over four years earlier.  But even if it were, the Board does not find that it shows there was CUE in the grant of service connection.  In explaining the opinion, the July 2012 VA examiner noted that there was no specific injury at the time of the Veteran's complaints of low back pain in service.  Yet, there was an express report from the Veteran in service that he injured his back while moving bunk beds and then he was treated for low back pain on multiple instances.  Moreover, the examiner indicated that the VA examination report in May 2004 was in error when it indicated that the Veteran injured his back in service.  Again, the service records do show evidence of a back injury.  Thus, the July 2012 opinion is not persuasive and certainly does not contain sufficient evidence showing that there was CUE in the grant of service connection.

In consideration of the evidence of record, the Board finds that the evidence does not show that the May 2004 grant of service connection for degenerative disc disease of the lumbar spine was clearly and unmistakably erroneous.  The high evidentiary burden of showing CUE in the May 2004 grant of service connection has not been met.  Thus, the severance was improper and service connection for degenerative disc disease of the lumbar spine must be restored.





ORDER

The Board having determined that severance of service connection for degenerative disc disease of the lumbar spine was improper, restoration of service connection is granted from the effective date of severance.


REMAND

The Board finds it necessary to remand the claim for an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine to the AOJ for additional development and consideration.

Only the severance issue was certified as on appeal to the Board by the RO.  However, the rating issue has also been appealed to the Board.  As noted in the decision, after service connection was initially awarded for degenerative disc disease of the lumbar spine, evaluated as 20 percent disabling, the Veteran appealed for a higher initial rating.  In June 2004 he submitted a notice of disagreement.  After a statement of the case (SOC) was issued in October 2004, the Veteran submitted a timely substantive appeal in November 2004.  Thus, even though the severance issue subsequently arose, the claim for a higher initial rating has nevertheless been pending on appeal.  See 38 C.F.R. § 20.200 (2012).  This would have been the case even if the severance of service connection was proper because the severance had been made effective only as of March 1, 2008, while the effective date of the award of service connection was January 8, 2004.

This matter was last adjudicated by the RO in a December 2004 supplemental statement of the case (SSOC).  Relevant evidence has been added to the claims file in the intervening eight years, including VA spine examinations in October 2005 and July 2012.  An SSOC is warranted when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued.  See 38 C.F.R. § 19.31(b) (2012).  Therefore, the claim must be remanded for the issuance of a SSOC.  This will also allow the AOJ to address the additional evidence in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following action:

After undertaking any development deemed appropriate, re-adjudicate the issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine with consideration of the additional evidence received since the December 2004 SSOC.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative with an SSOC and afford them the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


